          Case 2:10-cr-00336-RAJ Document 79-4 Filed 04/19/19 Page 1 of 1



April 15, 2019
The Honorable Judge Richard A. Jones United States Courthouse
700 Stewart Street
Seattle, WA 98101

I am writing this letter to respectfully request the termination of the final 5 1/2 months of Colton Harris
Moore's probation.

My name is Robert Plank from Lancaster, PA. I have known and been friends with Colton ever since his
release and am a retired agent from the U S Treasury Department, Internal Revenue Service. As such my
job was to collect delinquent taxes, secure delinquent returns and enforce the tax laws by use of liens,
levies, seizures and sales. Always we had to differentiate between hardship and inconvenience and
Colton is, most definitely, undergoing hardship with the continued imposition of his parole. He is forbidden
from leaving Western Washington and cannot travel to Eastern Washington or any other state or country
to do public speaking, look for work, or network with investors trying to build his businesses. This would
allow him to pay his remaining restitution at an accelerated rate, which he fervently wants to do. This
creates a huge financial restriction for him as he has met obstacle after obstacle in Seattle.

Eventually, Colton, whose lifelong dream was to fly taught himself without taking lessons and stole 5
airplanes. He was still a teenager when he was finally captured in the Bahamas and extradited to the US
and was sentenced to over 6 years in jail. All of his felonies were property crimes, there was never any
use of drugs or violence against anyone. Post-release Colt has led a crime free and exemplary life. He is
socially motivated by the homeless, the addiction problems and has spoken out on their behalf. He has
been ridiculed, stalked and excoriated by the media at every opportunity. I have talked to his parole
officers and he is on good terms with them and has followed their instructions and his responsibilities.

In closing I would like to ask for your help and obviate the remaining time on his parole to begin to
formulate his new life. The purpose of a parole is to determine if a convicted felon can obey the law and
merge back into a productive member of society. I firmly believe Colton already as done this.
I hope, upon reflection and based on the facts hereto stated, the Court will come to the same conclusion
and allow Colt the opportunity to cease being tethered to the Seattle area, pay back his restitution and be
permitted his freedom.

Please feel free to contact me if you have any questions or desire any additional information. Thanking
you in advance for you assistance in this matter.

Sincerely, Robert Plank
825 Olde Hickory Rd Apt #305
Lancaster, PA.
loki60@comcast.net
